Citation Nr: 1119850	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  05-39 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to October 1968.
This appeal comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for a left knee disability, right leg disability, and bilateral pes planus.  In January 2009, the Board denied service connection for a right leg disability and remanded the issues of service connection for a left knee disability and bilateral pes planus. 


FINDINGS OF FACT

1.  The Veteran's current left knee disability first manifested after his separation from service and is unrelated to his service or to any incident therein.

2.  The Veteran's pes planus was noted upon entry into service and thus preexisted his active service, and the service medical records and evidence of record do not show a permanent worsening of pes planus.


CONCLUSIONS OF LAW

1.  The Veteran's current left knee disability was not incurred in or aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  

2.  The Veteran's bilateral pes planus was not incurred in or aggravated by his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if a Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R § 3.303 (2010). 

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and the Veteran is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2010). 

Preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease.  38 C.F.R. § 3.306 (2010).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  A lasting worsening of the condition, a worsening that existed not only at the time of separation but one that still exists currently, is required.  Routen v. Brown, 10 Vet. App. 183 (1997); Verdon v. Brown, 8 Vet. App. 529 (1996).

Service connection for some disabilities, including arthritis, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Knee

The Veteran contends that his current left knee disability was caused by his active military service.  Specifically, he has asserted that because he received treatment for his left knee in service, was treated for a left knee disability in 2002, and continues to experience left knee symptoms, he is entitled to service connection.

Service medical records show treatment of the left knee in December 1965.  It was noted that the Veteran experienced pain in the insertion of the left patellar tendon, although he had no pain in the knee joint itself.  A provisional diagnosis was made of questionable Osgood-Schlatter's.  X-rays of the left knee showed no bony defect at the patellar insertion and a sprain of the tendonous insertion was assessed.  Thereafter, service medical records, including the Veteran's December 1968 separation examination, are negative for complaints or clinical findings of left knee problems.

Post-service medical records show private treatment for a left knee injury sustained in January 2002.  The Veteran reported a history of left knee pain which began when he was climbing down from a lift four days prior.  Since that time he had noticed difficulty with certain movements and some catching.  The pain was localized to the medial aspect of the left knee and did not radiate proximally or distally.  Walking reportedly caused a significant amount of pain and rest helped alleviate his symptoms.  An X-ray showed 3 to 4 millimeters of medial and lateral joint space, bilaterally.  The Veteran also underwent an MRI of the left knee in January 2002 which revealed a medial meniscal tear and a lateral meniscal tear, and osteoarthritic change in the medial joint compartment with cartilage volume loss and degenerative spurring.  In March 2002, the Veteran sought private treatment for his left knee from a different provider.  He reported left knee symptoms to include a sharp, aching and throbbing pain stemming from a work-related injury that occurred when the Veteran was stepping down from a lift in January 2002.  At that time he felt sudden and severe pain in his left knee.  He denied experiencing similar symptoms in his left knee prior to the January 2002 injury, and it was noted that his left knee was symptom-free when the injury occurred.  A left knee sprain/strain was assessed.  There is no mention of the January 2002 MRI of the left knee showing lateral and medial meniscal tears.  

The Veteran was afforded a VA examination in March 2009.  A history of treatment for a left knee injury in December 1965 and treatment for meniscal tears of the left knee in January 2002 were noted.  The Veteran reported an onset date of left knee pain in 2002, noting that he had a left knee sprain in service and then sustained injury to his left knee in 2002 when he stepped down off of a lift.  His symptoms included pain, giving way, and instability.  He also reported that when he experienced left knee pain, he had shin pain bilaterally.  He was able to stand for 15-30 minutes and walk for one-quarter of a mile.  He reported frequent use of a left knee brace.  

On physical examination, the Veteran was noted to have an antalgic gait.  Mild tenderness of the left anterior tibia/fibula was noted.  There was no objective evidence of abnormal weight bearing, loss of a bone or part of a bone, or inflammatory arthritis.  Nor was there evidence of bumps consistent with Osgood-Schlatter's disease, crepitation, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, or abnormal tendons or bursae.  Range of motion testing revealed normal flexion and normal extension with evidence of pain on active motion.  There was no pain following repetitive motion or additional limitation with repetitive motion.  The examiner diagnosed status post medial and lateral meniscus tears of the left knee and bilateral shin splints.

Based on examination of the Veteran and review of the claims file, the examiner opined that it was less likely as not that the Veteran's current left knee disability was related to his left knee injury in service.  The examiner based the opinion on the fact that, at the time the Veteran was treated for the left knee in December 1965, there was no pain in the actual knee joint itself and X-rays were normal.  In addition, there were no further complaints related to the left knee between the December 1965 treatment and separation in October 1968.  Moreover, the examiner noted that the Veteran sustained significant left knee trauma in 2002, 37 years after service.  Therefore, the examiner found that the Veteran's current left knee disability was less likely as not caused by or the result of his injury in service.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds the March 2009 examiner's opinion, indicating that the Veteran's current left knee disability was less likely as not related to service, to be probative and persuasive.  The March 2009 opinion was based on the examiner's thorough and detailed examination of claims folder and supported by a thorough rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The examiner found probative the January 2002 intercurrent left knee injury and the absence of complaints or treatment following the December 1965 treatment in service.  The Board also finds it significant that there is no positive competent medical opinion of record.

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board finds that the preponderance of the evidence is against a finding of a direct nexus between the Veteran's left knee injury in service and his current left knee disability.  Although service medical records document treatment for left knee pain in December 1965, there were no further left knee complaints during service and a separation examination in February 1968 revealed no left knee abnormalities.  In addition, arthritis of left knee (or any other left knee disability) was not diagnosed within one year of separation, so presumptive service connection for a left knee disability is not warranted.  Therefore, the Board finds that a chronic disability was not shown in service and arthritis was not shown within one year following separation from service.

The Board notes the Veteran's assertion that his current left knee disability is related to his active service.  However, as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran can testify to that which he is competent to observe, such as knee pain, but he is not competent to provide a medical diagnosis for any left knee disability or to relate any left knee disability medically to service.  

The Board also finds it significant that the Veteran has not specifically alleged a continuity of left knee symptoms since service.  The March 2009 VA examination notes a reported onset date of left knee pain in 2002.  In addition, during private treatment for the January 2002 left knee injury, the Veteran specifically denied experiencing left knee symptoms prior to the January 2002 injury.  Those statements were made in furtherance of treatment and not in connection with a claim for benefits and are therefore afforded significant probative value.  In view of the post-service period without treatment or complaints, the evidence is against a finding of a continuity of symptomatology, and that weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In sum, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's current left knee disability is related to his active service.  Therefore, the Board concludes that the Veteran's left knee disability was not incurred in or aggravated by service.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pes Planus

The Veteran contends that his currently diagnosed bilateral pes planus was caused or permanently aggravated by his active military service.

The Veteran's service medical records show that, although the Veteran denied a history of foot trouble during entrance examination in February 1965, second degree pes planus was objectively noted at that time.  While he was clinically evaluated to have pes planus, that condition was not considered disabling and he was found to be fit for active service.  Nevertheless, because pes planus was noted upon entry into service, the Board finds that an abnormality existed prior to service and the presumption of soundness did not attach.  Accordingly, the Board must consider whether the Veteran's preexisting pes planus was aggravated in service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

Service medical records show that in September 1965, arch supports were recommended for the Veteran's pes planus.  In October 1965, arch supports were issued to the Veteran.  Thereafter, service medical records, including the Veteran's December 1968 separation examination, are negative for complaints or findings of flat feet or any foot trouble.

The post-service medical records are negative for complaints or clinical findings of flat feet or any other foot disability.  Private medical records dated January 2002 through March 2002 show complaints related to the left knee, back, and neck but are negative for complaints related to the feet.  Similarly in May 2002, in connection with a claim for nonservice-connected pension, the Veteran listed disabilities related to various parts of his body including his hands, but made no specific mention of foot problems.

The Veteran was afforded a VA examination in May 2005 during which he complained of painful flat feet.  He reported that he began developing flat feet in the military and had experienced progressive flattening of his feet and increasing pain bilaterally.  He reported pain while standing and walking and rated the pain as high as a 5 out of 10.  The pain was relieved by rest or not wearing shoes and not walking.  The Veteran denied surgeries and use of shoe inserts, corrective shoes, braces, or crutches.  

On physical examination, pes planus was note bilaterally.  The Veteran's gait was antalgic.  The examiner noted that the Veteran stood without problems and there was no evidence of callosities or vascular changes.  With respect to the right foot, tenderness was noted along the plantar fascia.  There was no significant valgus.  Toes were normal other than the second toe having a passively flexible hammertoe.  Range of motion testing of the right ankle revealed 20 degrees of dorsiflexion and 40 degrees of plantar flexion without evidence of painful motion.  There was no weakness or lack of endurance following repetitive use, nor was there fatigue.  With respect to the left foot, mild pes planus was noted with no valgus malalignment of the midfood or hindfoot.  Toes were all normal with no evidence of hammer toe or claw toe.  There was tenderness along the plantar fascia.  Range of motion of the left ankle was full with 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  X-rays showed degenerative changes at the first metatarsophalangeal (MTP ) joints bilaterally and mild hallux valgus deformity bilaterally.  The examiner diagnosed pes planus and noted that the condition was painful for the Veteran.  Based on the Veteran's reported history that his pes planus began in the military, the examiner opined that it was as likely as not that the condition was military related.  The examiner also diagnosed mild arthritis at the first MTP joints.

The Veteran was afforded a second VA examination in March 2009.  The examiner noted the February 1965 diagnosis of pes planus and the issuance of arch supports in October 1965.  There was no history of foot trauma or foot-related hospitalization, surgery, or neoplasm.  The Veteran reported symptoms of pain while standing and walking, and lack of endurance while walking.  The pain was located in the plantar and dorsal aspects from the forefoot to the ankle.  The Veteran did not report swelling, heat, redness, stiffness, fatigability, or weakness.  He denied flare-ups of his foot symptoms and indicated that he was able to stand for 15 to 30  minutes and walk up to one-quarter of a mile.  He did not report use of assistive devices.

Physical examination of the feet revealed no evidence of painful motion, swelling, instability, weakness, abnormal weight-bearing, or muscle atrophy.  There was objective evidence of diffuse tenderness across the bilateral plantar fascia.  The examiner also noted many surface varicosities.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones and Achilles alignment was normal with weight-bearing and non-weight-bearing, bilaterally.  There was no forefoot malalignment, midfoot malalignment, or pronation, bilaterally.  Bilateral arches were present on weight-bearing and non-weight-bearing, and there was pain on manipulation of both feet.  The examiner noted a slightly antalgic gait and the presence of bilateral mild hallux valgus deformity.  The examiner diagnosed bilateral pes planus.

The examiner noted that an opinion was requested as to whether the Veteran's service medical records showed that there was an increase in the Veteran's pes planus during service.  After a thorough review of the service records, the examiner was unable to find records that show that there was an increase in the Veteran's pes planus during service.  Therefore, the examiner opined that the service medical records did not show an increase in pes planus during service.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the March 2009 VA examiner's opinion, indicating that the Veteran's service medical records did not show an increase in the Veteran's pes planus, is more probative and persuasive than the May 2005 VA examiner's opinion that the Veteran's pes planus was related to his military service.  The March 2009 opinion was based on the examiner's thorough and detailed examination of claims folder and supported by a rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The examiner noted a thorough review of the Veteran's service medical records, including the issuance of arch supports to the Veteran during service, and concluded that the evidence did not demonstrate an increase in disability.  

In contrast, the May 2005 VA examiner's finding of nexus between the Veteran's pes planus and his military service was not supported by an adequate rationale.  If the examiner does not provide a rationale for the opinion, that weighs against the probative value of the opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, the May 2005 VA examiner indicated that the claims file was not available for review.  Tirpak v. Derwinski, 2 Vet. App. 609  (1992).  Instead, it appears that the May 2005 VA examiner relied on the Veteran's reported history of developing flat feet in service.  However, service medical records show that the Veteran's flat feet preexisted service and were noted on entrance examination to service.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background, as the positive opinion appears to have been in this case.  Black v. Brown, 5 Vet. App. 177  (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  To ensure a thorough examination and evaluation, the Veteran's pes planus must be viewed in relation to its history.  38 C.F.R. § 4.1 (2010). 

The Board notes the Veteran's contention that his current bilateral pes planus is related to his military service.  However, as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran can testify to that which he is competent to observe, such as flat feet or foot pain, but he is not competent to relate any current foot disability medically to his service.  

The Veteran also alludes to a continuity of foot pain since active service.  The Board acknowledges that the Veteran is competent make such an assertion.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds any statements regarding continuity of symptomatology to lack credibility.  Service medical records show isolated treatment for preexisting pes planus in September 1965 and October 1965.  The service medical records are thereafter negative for any complaints or clinical findings related to the feet and the Veteran did not report any foot problems at separation.  His statements made at the time of separation were contemporaneous to service and are found credible.  In addition, the first post-service evidence of any foot disability was in December 2004 when the Veteran filed a claim for service connection for a bilateral foot disability.  The Veteran has not offered any evidence of complaints or treatment for flat feet or foot-related symptoms post service, nor does the record show foot complaints during private treatment from January 2002 through March 2002.  The Board also finds it significant that, in connection with his claim for non-service-connected pension benefits, the Veteran reported various disabilities but did not mention his feet.  In view of the post-service period without treatment or complaints, the evidence is against a finding of a continuity of symptomatology, and that weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board recognizes the arguments presented by the Veteran's service representative in a November 2008 informal hearing presentation that the quality of the Veteran's separation examination is questionable and that treatment for pes planus in service supports in-service aggravation.  However, the Board finds that, absent specific evidence showing that the Veteran's separation examination was deficient, there is no basis to discount the probative value of the examination.  Assertions that the separation examination "may not" have been thorough or that the findings at separation are unreliable are merely speculative and are not a sufficient basis on which to dismiss the separation examination.  

In addition, although the Veteran was treated for pes planus in service, temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  The nearly three year absence of in-service complaints and treatment related to pes planus subsequent to October 1965 supports that the Veteran experienced a temporary flare-up in September 1965 and not a permanent worsening of his preexisting pes planus.  Similarly, the nearly 35-year absence of post-service complaints and clinical findings related to pes planus, and the March 2009 VA examiner's opinion, also weigh against a finding of aggravation or permanent worsening of pes planus in service.  

In sum, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's current pes planus was aggravated in or is otherwise related to his active service.  Therefore, the Board concludes that the Veteran's pes planus was not incurred in or aggravated by service.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2005; a rating decision in June 2005; and, a statement of the case in November 2005.  Those documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the January 2010 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to these claims.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER

Service connection for a left knee disability is denied.

Service connection for bilateral pes planus is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


